Citation Nr: 0817533	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  03-35 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory 
condition, to include as associated with in-service asbestos 
exposure. 

3.  Entitlement to service connection for a hernia.

4.  Entitlement to service connection for rhinitis, claimed 
as chronic hay fever.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Veteran and Daughter


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty with both the U.S. Navy and 
the U.S. Air Force.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 RO decision, which denied 
claims for service connection for PTSD, asbestosis, a hernia, 
and rhinitis, claimed as chronic hay fever.  

In March 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Winston-Salem, North 
Carolina RO.  A transcript of that proceeding has been 
associated with the claims folder.

The record reflects that the veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

The issues of entitlement to service connection for a 
respiratory condition and for rhinitis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  The veteran was exposed to combat while serving aboard a 
ship off the coast of Korea during the Korean War.  

2.  The veteran is not shown by the competent medical 
evidence of record to have a hernia that is etiologically 
related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is warranted.  See 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).

2.  A hernia was not incurred in or aggravated by active 
duty.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim for service connection 
for PTSD, the benefits sought on appeal have been granted, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

With respect to the veteran's claim for service connection 
for a hernia, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

The VCAA letter issued in February 2003 specifically 
satisfied the first three elements of the duty to notify, 
articulated above.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  With specific regard to the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA, it is noted that the 
aforementioned letter essentially informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA and provided examples of the types of evidence, both 
medical and lay, that could be submitted.  The Board 
concludes that a reasonable person could be expected to 
understand that any relevant evidence should be submitted 
during the development of the claim.  Accordingly, the Board 
concludes that any failure to provide VCAA compliant notice 
was harmless.  The Board may proceed with consideration of 
the claim on the merits.  See Sanders v. Nicholson, 487 F.3d 
881 (2007).

In regards to the veteran's claim for service connection for 
a hernia, since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's United States Naval service medical 
records and VA and private medical records are in the file.  
The Board notes that a February 2003 response from the 
National Personnel Record Center revealed that the veteran's 
United States Air Force medical records for the period of 
December 1956 to December 1960 were not located.  However, as 
discussed below, the veteran's claim for service connection 
for a hernia is denied on the basis of no current disability.  
Therefore, locating these records would not serve to further 
the veteran's claim.  In addition, the veteran stated at the 
March 2008 hearing that the injury causing his hernia 
occurred during his active duty in the navy and he sought 
treatment only once immediately following the initial 
incident.  As such, the Board finds that all records 
identified by the veteran as relating to this claim have been 
obtained, to the extent possible.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist.

In regards to the veteran's claim of service connection for a 
hernia, the Board notes that the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.

The Board concludes an examination is not needed in this case 
for a hernia because the only evidence indicating the veteran 
has a current disability is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2007).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2007); see also, 38 
U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires 
verification of a claimed stressor.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
unrelated to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

1.  Entitlement to service connection for PTSD.

The veteran has contended that he has PTSD as the result of 
his active duty service.  See Claim, January 2003.  
Specifically, the veteran reports that, while serving on the 
USS Preston off the shores of Korea, he witnessed a fire on 
his sister ship, the USS Irwin.  See Information in Support 
of Claim for Service Connection for PTSD, March 2003;  
hearing transcript, March 2008.  He reports that, while 
serving with Task Force 77, he was under persistent fire, and 
his ship had to negotiate mine fields.  See veteran's 
statement, March 2004.  He also reports that he stayed 
overnight with marines on the island of Sokto during six days 
of shore bombardment.  Id.  Finally, he reports witnessing a 
mine sweeper blow up.  Id.

As an initial matter, it is noted that the veteran's service 
personnel records reflect that he was awarded the Korean 
Service medal with engagement star K10.  Research has 
revealed that the engagement star K10 is indicative of 
service in combat operations such as the veteran has 
described; thus, the Board finds that 38 U.S.C.A. § 1154(b) 
is applicable, and the veteran's claimed stressors need not 
be verified.

In regards to the veteran's claimed disability, the Board 
notes that the veteran has been diagnosed with PTSD.  In 
November 2003, the veteran was diagnosed with PTSD with 
concentration impairment, sleep pattern disturbance and 
depression with unemployability.  See H.E.B., Jr., M.D. 
treatment record, November 2003.  At this time, it was noted 
that the veteran had PTSD with symptomatology reflective of 
his military service time on the destroyer in Korea and, 
therefore, the direct result of that military service time.

The claims folder also contains VA Medical Center (VAMC) 
treatment records indicating that the veteran has moderate 
symptoms of PTSD.  See VAMC treatment record, December 2005.  
In March 2008, the veteran's private physician's assistant 
stated that the veteran suffered from PTSD from his service 
during the Korean Conflict that results in sleep interference 
and behavior related complaints.  See M.H.C., MPAS treatment 
record, March 2008.      

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2007).  Therefore, as the Board has recognized the veteran's 
combat experience, the veteran has a current diagnosis of 
PTSD, and the claims folder contains a medical opinion 
linking the veteran's PTSD to his active duty service, the 
veteran's claim for service connection for PTSD may be 
granted.  See Hickson, supra. 

2.  Entitlement to service connection for a hernia.

The veteran has contended that he has a hernia as the result 
of his active duty service.  See Claim, January 2003.  
Specifically, the veteran claims that, while loading 
ammunition, he slipped and fell due to the rocking of the 
ship, injuring himself.  See hearing transcript, March 2008.

The Board notes that the veteran's naval service medical 
records contain no documentation of such an incident.  In 
addition, the entirety of the veteran's naval service medical 
records are absent any complaints, treatment, or diagnosis of 
a hernia.  The service medical do indicate that the veteran 
sought treatment in September 1955 for stomach pains.  
However, there is no indication of record that these pains 
were in any way related to a hernia.  In addition, there is 
no indication in the medical evidence of record that the 
veteran has a current diagnosis of or has recently sought 
treatment for a hernia.  The Board notes that a May 2006 VAMC 
treatment record indicated that the veteran had a history of 
a hiatal hernia.  However, there is no indication in the 
medical evidence of record that the veteran has a current 
diagnosis of a hernia.  

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board recognizes the veteran's sincere 
belief in his claim, the competent medical evidence of record 
does not show the veteran to have a current hernia 
disability; thus, there may be no service connection for this 
claimed disability.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a hernia, and the benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not for application.  There is not an 
approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is granted. 

Entitlement to service connection for a hernia is denied.


REMAND

The veteran is seeking service connection for a lung disease, 
as related to asbestos exposure.  See Claim, January 2003.  
He contends that he was exposed to asbestos while working in 
the engine room of the USS Preston and the USS Frisk during 
his active duty.  See veteran's statement, March 2003; 
hearing transcript, March 2008.  

As to asbestos-related diseases, the Board notes there are no 
laws or regulations specifically dealing with asbestos and 
service connection.  However, the VA Adjudication Procedure 
Manual, M21-1 MR, and opinions of the Court and General 
Counsel provide guidance in adjudicating these claims.

In 1988, VA issued a circular on asbestos-related diseases 
providing guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular since have been included in VA 
Adjudication Procedure Manual, M21-1 MR, part VI, Subpart ii, 
Chapter 2, Section C (December 13, 2005).

In this regard, the M21-1 MR provides the following non-
exclusive list of asbestos related diseases/abnormalities: 
asbestosis, interstitial pulmonary fibrosis, tumors, 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, bronchial cancer, cancer 
of the larynx, cancer of the pharynx, cancer of the 
urogenital system (except the prostate), and cancers of the 
gastrointestinal tract. See M21-1 MR, part VI, Subpart ii, 
Chapter 2, Section C, 9 (b).

The M21-1 MR also provides the following non-exclusive list 
of occupations that have higher incidents of asbestos 
exposure: mining, milling, work in shipyards, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, and manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, and military equipment.  See 
M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 9 (f).

The Board notes that the M21-1 MR provides that a clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  Symptoms 
and signs include dyspnea on exertion, end-respiratory rales 
over the lower lobes, compensatory emphysema, clubbing of the 
fingers at late stages, and pulmonary function impairment and 
cor pulmonale that can be demonstrated by instrumental 
methods.  See M21-1 MR, part VI, Subpart ii, Chapter 2, 
Section C, 9 (e).

As an initial matter, in light of the fact that the veteran's 
personnel records support his assertions of serving on a 
ship, the Board concedes that the veteran was most likely 
exposed to asbestos during service.

In March 2008, the veteran's private physician's assistant 
submitted a statement finding that the veteran has 
restrictive lung disease from occupational exposure from 
shipyard and engine room work.  See M.H.C., MPAS treatment 
record, March 2008.  However, the Board notes that the 
medical evidence of record indicates that the veteran 
receives treatment for chronic obstructive pulmonary disease 
(COPD) with evidence of pulmonary fibrosis but no specific 
finding of restrictive lung disease.  Under the 
circumstances, the Board finds that a VA respiratory 
examination is necessary to clarify the nature and etiology 
of his respiratory disorder.

The veteran has also contended that he has chronic hay fever 
as the result his active duty service.  See Claim, January 
2003.  After a thorough review of the veteran's claims 
folder, the Board has determined that this issue must be 
remanded in order to attempt to locate additional service 
medical records.

The medical evidence of record indicates that the veteran was 
treated for allergic rhinitis in December 2001.  See VAMC 
treatment record, December 2001.  

On the veteran's January 2003 Claim, he indicated that he 
served in the United States Force Air Force from December 31, 
1956 to December 31, 1960.  He also stated in this claim that 
he developed chronic hay fever at some point between 1953 to 
1960.  An attempt was made to locate his Air Force medical 
records for this time period.  A February 2003 response from 
the National Personnel Records Center indicated that a 
service number was needed in order to locate the veteran's 
Air Force medical records.  In May 2007, the veteran was sent 
a letter requesting that he provide VA with his Air Force 
service number or a certified copy of his Air Force DD-214 
Form.  The veteran did not respond to the May 2007 request.  

However, VA has an obligation under the VCAA to associate all 
relevant records in VA's possession with the claims file of a 
veteran, and a heightened duty when it comes to records of a 
Federal Agency.  38 C.F.R. § 3.159 (2007).  Therefore, the 
Board finds that another effort should be made to locate any 
outstanding records from the veteran's service in the United 
States Air Force for the period of December 1956 to December 
1960.

Accordingly, the case is REMANDED for the following action:

1.	Submit an additional request for the 
veteran's service medical records from 
his service in the United States Air 
Force for the period of December 1956 
to December 1960.  

2.	The veteran should be afforded a VA 
examination, by an appropriate 
specialist, to determine the nature and 
severity any residuals of asbestos 
exposure.  The claims folder must be 
made available to the examiner for 
review in conjunction with the 
examination and so noted in the 
examiner's report.  All necessary tests 
and studies are to be performed, 
including pulmonary function tests, and 
all findings are to be reported in 
detail.  All pertinent pathology should 
be noted in the examination report.  In 
addition, the examiner should express 
an opinion as to whether it is at least 
as likely as not, i.e., a 50 percent 
probability or greater, that any 
diagnosed disorder, including any 
restrictive and/or obstructive lung 
disease, are related to an event, 
injury, or disease in service, 
including asbestos exposure while on 
ship.  A complete rationale should be 
provided for all opinions expressed.

3.	Then, readjudicate the claims.  In 
particular, review all the evidence that 
was submitted since the October 2007 
supplemental statement of the case 
(SSOC).  In the event that the claim is 
not resolved to the satisfaction of the 
veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further 
review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


